Citation Nr: 0717032	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The veteran testified before a Hearing Officer at a hearing 
at the RO in December 2003.  In January 2006, the Board 
remanded this appeal for further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the outset, the Board notes that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

In this case, the veteran has been diagnosed with PTSD.  
However, a reasonable attempt to corroborate the alleged 
stressors has not been undertaken.  

The January 2006 remand instructed the RO to request that the 
veteran provide specific details about his in-service 
stressors.  If they veteran provided sufficient information, 
the RO was instructed to request that the U.S. Armed Services 
Center for Unit Records Research (CURR) research the 
veteran's unit in order to verify the claimed stressors.  In 
this regard, the Board notes that, in a March 2006 statement, 
the veteran repeated his previous scant description of his 
in-service stressors.  

Additionally, a review of the claims folder shows that the 
veteran's personnel file is presumed to have been destroyed 
by fire.  VA has a heightened duty to assist the veteran when 
records are missing and presumed to have been destroyed.  
Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

In this regard, the Board notes that during his December 2003 
RO hearing and in various other lay statements, the veteran 
testified that he served with the 25th Infantry Division, 
near the DMZ during his time in Korea in 1952 and 1953.  The 
veteran reported have been assigned to the Quartermaster 
Corps, POL (petroleum unit), as well as graves registration.  

The veteran reported that his grave registration duties 
required that, after battles, he would drive to the battle 
field and retrieve the fallen soldiers.  He then had to load 
the bodies into body bags for transport to the mortuary.  He 
testified that he had intrusive memories of having to 
retrieve these dead soldiers.  

He also testified to witnessing the execution of a young 
Korean boy, accused of stealing.  After executing the boy, 
the Korean police just threw the boy in a well and covered 
him with rocks.  The veteran testified that witnessing that 
event had continued to bother him through the years.  

In the petroleum unit, the veteran reported being responsible 
for driving petroleum tanks to the front lines to re-fuel 
vehicles.  During these re-fueling missions, he was exposed 
to enemy sniper fire.  

Given the veteran's description of his in-service stressors, 
in light of VA's heightened duty to assist the veteran when 
records are missing and presumed to have been destroyed, the 
RO should contact the United States Joint Services Records 
Research Center (JSRRC) (previously CURR) so as to obtain the 
unit records of his unit (25th Infantry Division) and to 
conduct further unit research, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
December 2003 hearing transcript and 
other statements and make a list of the 
in-service PTSD stressors described 
therein.  This list should be provided to 
the JSRRC, which should be requested to 
research the identified stressors and to 
provide records of the 25th Infantry 
Division for the period January 1952 
through April 1953.  Any other indicated 
development should be undertaken in this 
regard.  

2.  Then, following of all indicated 
action, the claim of service connection 
for PTSD should be readjudicated in 
light of the entire evidentiary record.  
If the determination of this claim 
remains unfavorable, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



